DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 04/13/22 is acknowledged and has been entered.  Claims 1, 4-6, 10, 20, 103-104, 109 and 113 have been amended.  Claims 3, 7-9, 11-19, 21-23, 25-100 and 112 were previously cancelled. Accordingly, claims 1-2, 4-6, 10, 20, 24, 101-111, and 113 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claims 1-2, 4-6, 10, 20, 24 and 101-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The present claims recite a large genus of distinct fibromyalgia food preparations which are described in terms of functional language, i.e. the plurality that each have a raw p-value of <0.07 or a FDR multiplicity adjusted p-value of <0.10.  See further functional limitations recited at claims 6, 107 and 112, limiting the food preparations to those having a p-value of ≤0.05 or a FDR multiplicity adjusted p-value of ≤0.08. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus…requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of skill in the art can readily envision which preparations impart the desired functional limitation. The specification lacks any disclosure of a core structure, such as a particularly required preparation, combination or panel of the fibromyalgia food preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations would be attributed to, or result in, the claimed p-values or FDR adjusted multiplicity p-values, since p-value is not a characteristic of the preparation itself, but rather is a variable dependent on other factors, for example the population being discriminated against (see for example, para [0002], p-value determined based on a patient test group that is not diagnosed or suspected of having fibromyalgia).  
	Although the originally filed specification provides at Table 1, statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all food preparations which could be encompassed by the broad language at claims 1 and 103 (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having fibromyalgia (see para [0002] of Applicant’s originally filed specification, or see also para [0073], as a variable adjusted based on other factors such as age and/or gender), the p-values do not appear to be characteristic of the food preparations themselves. This table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as an “fibromyalgia food preparation”.
	Furthermore, knowing the identity of one particular food preparation that may be correlated with fibromyalgia does not put one in possession of any and all food preparations that would be similarly correlated. The recitation of particular levels/ measures of statistical significant for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not.
	See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al., P-value, A True Test Of Statistical Significance? A Cautionary Note, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26, (submitted in IDS filed 07/06/2020) teach p-value is generally accepted as a measure of how significant the results of a method/assay art (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the P stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
	Given that p-value is influenced many multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test.
	See also Zeng et al., Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages) (submitted in IDS filed 09/14/18). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy and clinical utility of such testing that remain unclear. Zeng report that in their study, the testing for IgGs against 15 foods varied widely. Zeng also indicate that factors influencing accuracy/measurement of IgG include factors such as the extraction and immobilization efficiency of the allergens to the ELISA plate and cross-reactivity (see Discussion, para 2). 
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of osteoarthritis food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1-2, 4-6, 10, 20, 24, 101-109 and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 recites “A fibromyalgia test kit panel consisting of: a plurality of distinct fibromyalgia trigger food preparations…, wherein the distinct fibromyalgia trigger food preparations includes at least six food preparations selected from the group consisting of…” and then later recites “wherein the plurality of distinct fibromyalgia trigger food preparations includes at least 8 food preparations.  The transitional phrase “consisting of” is a closed term often used in claim drafting to signal a “Markush group” that is by its nature closed (see MPEP 2111.03). This transitional phrase excludes any element, step, or ingredient not specified in the claims. However, in the present case, the language is indefinite because while the transitional phrase is generally considered to be a closed term, the claims also recite “wherein the plurality…includes at least six food preparations and then later recites includes at least 8 food preparations”, thereby suggesting the plurality is open to additional elements (food preparations). The claimed plurality is not limited only to 6 or 8 from the recited group, but rather may encompass any number of additional unspecified fibromyalgia food preparations. Therefore, because of this contradiction, the claim language is considered indefinite.  See also deficiencies found in claim 103.
          Claim 1 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad limitation of includes at least six and the claim also recites includes at least 8 which is the narrower statement of the range/limitation.   See also deficiency found in claim 103 by reciting at least two and then reciting at least 5.
Claim 1 recites “wherein the plurality of distinct trigger fibromyalgia food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10” (see also similarly claim language recited at claims 6, 103 and 107). This claim language indicates that the fibromyalgia food preparations are associated with the recited functional limitation/ability, namely the ability to have/exhibit a raw p-value or a FDR multiplicity adjusted p-value. 
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In the present case, the recited claims fails to specify what structures, materials, or acts in the claim perform the noted functions. 
Here the claims do not provide a discernable boundary on what performs the recited function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly saying that the food preparations (or combinations of preparations) has a particular p-value or FDR multiplicity adjusted p-value renders it unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).


Claim Rejections - 35 USC § 102/103
Claim Rejections - 35 USC § 102

         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.       

           Claims 1-2, 4-6, 10, 20, 24, 102, 110-111 and 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cousins (US 20070122840), or in the alternative, 35USC 103 (a) as being unpatentable over Cousins. 
 Independent claims 1, 103 and 110 recites the claim language, “consisting of:” at the preamble. Although the claim uses the claim language “consisting of”, the claims also recites “includes at least six”, “includes at least 5” and “includes at least six” respectively; when given broadest reasonably interpretation, although the claim recites the phrase “consisting of”, the claim is not limited only to those food preparations recited (rather requires only 6, 5, or 6 of those recited, and may also include any number of additional food preparations).
           Cousins discloses a substrate to which is coupled or cross-linked to allergens (e.g.  abstract, para’s 0008-0014).  Cousins discloses that the allergens are extracts from food and discloses that the extracts can be arranged in an array in separate areas of the substrate (e.g. para’s 0018-0026).  Cousins discloses that the substrate can be a microtiter plate (e.g. para’s 0020, 0047) and that the substrate can be placed in a kit (e.g. para 0039).  Cousins discloses that the allergens can be selected from at least the food groups of cereal, legume, cocoa bean, nut, fruit, vegetable, shellfish, fish, yeast, dairy product, egg and meat (12 food groups) and that at least 2, 4, 6, 8, 10 or from all of the food groups (e.g. 0008-0010).  Cousins discloses that the allergen can be barley, corn, rye, wheat, cows milk, apple, orange, strawberry, almond,  walnut, tomato, pea and egg (e.g. para’s 0042-0046).
        Or alternatively, it would have been prima facie obvious to one of ordinary skill to immobilize at least 6, 8, 10-12 food antigens on the microtiter plate for ELISA. 
        With Respect to claim 110 and the recitation “wherein at least 70% of the plurality of distinct food preparations are selected from a group consisting of …… and wherein the plurality of distinct fibromyalgia trigger food preparations includes at least six food preparations.”.  Cousins specifically teaches that all the food groups can be selected (i.e. 100 % which is at least 70%).  Also, with respect to the language “consisting of” as recited in the instant claim.  Cousins et al teaches that all of the food groups can be selected and the instant claims allow for other food preparations with the 70 %.  For example up to 30% of the other food preparations can be comprised of any and all possible food preparations.  It is also noted that instant claim 110 only requires a plurality of food preparations and does not have any limit on the total number of food preparations.  Therefore, Cousins reads on the instantly recited claims because he teaches all food groups can be selected. Also, the optimum number of food preparations can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  
          With respect to the functionality of the food preparations and intended use of the kit, the federal circuit affirmed, stating that "once a product is fully disclosed in the art, future claims to that same product are precluded, even if that product is claimed as made by a new process." The above food preparations fall within the SAME scope as recited in claims.  As disclosed in Cousins the above allergens are the same as currently recited and are therefore capable of use in Fibromyalgia testing.  Applicant is also reminded that a recitation of the intended use of the claimed invention, i.e. fibromyalgia testing, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
           With the case law in view, both the intended use and the inherency can be applied to the instant application.  Therefore, the food preparations by Cousins can perform the function, having raw p-value of <0.07 or false discovery rate (FDR) multiplicity adjusted p-value <0.10 and identify fibromyalgia patients.

Claims 1-2, 4-6, 10, 24, 101, 103-105, 107-111 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Calenoff et al (US 4,528, 267) in view of Boguslaski et al (US 5,420,016) and Dantini et al (US 2005/0255533).
Calenoff et al discloses an insoluble support such as a microtiter well having allergens immobilized thereto and discloses that the support can have a plurality of test wells each having adhered thereto a food allergen (e.g col 2, lines 18-59, col 4, lines 8-52, col 5, lines 1-10, col 14, lines 9-45 and col 19, line 49 – col 20, line17).  Calenoff et al discloses that the food allergens in the plurality of wells can be almond, avocado, lima bean, pinto bean buckwheat, cheddar cheese, swiss cheese, chocolate, grapefruit, honey, malt, cows milk, oat, onion, orange, pea, green pepper, pineapple, safflower, spinach, sugar cane and walnut (e.g. col 19, line 49 – col 20, line17).  Since Calenoff et al teaches that each well has a different allergen Calenoff is teaching an individually addressable carrier which is considered an array.
Calenoff et al differs from the instant invention in failing to explicitly teach the 70% or the plurality of food preparations  are from the recited food preparations and that the substrate is in a kit.
            Dantini et al teaches that it is known and conventional in the art to quickly adapt assays and that this allows for a wide range of allergens and allows the clinician to determine whether the patient is experiencing or has experiences a particular hypersensitivity reaction (e.g. para’s 0042-0043).
            Boguslaski et al disclose assembling various system components into a test kit.  By assembling these components into test kits, it makes it more convenient and facile for the test operator (col 7, lines 8-11).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to assemble the microtiter plate with the allergens into a kit because Boguslaski et al shows that test kits make it more convenient and facile for the test operator.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the microtiter plate with the allergens into a kit.
            With Respect to claim 110 and the recitation “wherein at least 70% of the plurality of distinct food preparations are selected from a group consisting of …… and wherein the plurality of distinct fibromyalgia trigger food preparations includes at least six food preparations. As shown by Dantini et al assays can be adapted to allow a wide range of allergens which allows the clinician to determine whether the patient is experiencing or has experiences a particular hypersensitivity reaction.  Thus, the optimum number and percentage of food preparations can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. This optimization can be done by combining the different known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously such as shown by Dantini et al.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Also, with respect to the “consisting of” language as recited in claim 110.  The claim allows for a solid carrier having other food preparations besides the food preparations and only requires that 70% is of the recited food preparations.  This means that the substrate also includes other food preparations that could be any food preparation.  Thus, it appears that the consisting of language is trying to limit that only the solid carrier having the food preparations is in a kit and no other components are in the kit.  The  placement of only the solid carrier having the recited food preparations into a kit would have been an obvious design choice to place only the solid carrier having the recited food preparations instead of with other reagents, since Applicant has not disclosed that having only the solid carrier is for any particular purpose and it appears that the invention would perform equally well with a kit comprising the solid carrier and food preparations and also other reagents such as buffers and detection molecules.
          Independent claims 1 and 103 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  
          With respect to the functionality of the food preparations and intended use of the kit, the federal circuit affirmed, stating that "once a product is fully disclosed in the art, future claims to that same product are precluded, even if that product is claimed as made by a new process." The above food preparations fall within the SAME scope as recited in claims.  As disclosed in Calenoff et al in view of Dantini et al and Boguslaski et al the above allergens are the same as currently recited and are therefore capable of use in Fibromyalgia testing.  Applicant is also reminded that a recitation of the intended use of the claimed invention, i.e. fibromyalgia testing, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
           With the case law in view, both the intended use and the inherency can be applied to the instant application.  Therefore, the food preparations in the modified support of Calnoof et al can perform the function, having raw p-value of <0.07 or false discovery rate (FDR) multiplicity adjusted p-value <0.10 and identify fibromyalgia patients.

Claims 101 and 103-109 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins et al in view of Dantini et al (US 2005/0255533) (submitted in the IDS filed 07/06/2020).
See above for the teachings of Cousins et al.
Cousins et al differs from the instant invention in failing to teach the plurality of food preparations includes such as almond, garlic and cantaloupe.
Dantini et al teaches that it is known and conventional in the art to utilize allergens such as almond, garlic and cantaloupe on a solid support (e.g. para’s 0014, 0024, 0047).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate almond, garlic and cantaloupe food allergens such as taught by Dantini et al into the array of Cousins et al because both Cousins and Dantini et al teach known allergens in the art for detection of antibodies and one of ordinary skill in the art would recognize that the more allergens utilized would provide a more comprehensive panel for food tolerance.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating almond, garlic and cantaloupe food allergens such as taught by Dantini et al into the array of Cousins et al to provide a more comprehensive panel for food tolerance.
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining the different known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. 

Claims 102 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Calenoff in view of Bogulaski et al as applied to claims1-2, 4-6, 10, 24, 101, 103-105, 107-111 and 113 and further in view of Cousins (US 2007/0122840). 
See above for the teachings of Calenoff et al and Boguslaski et al 
Calenoff et al and Boguslaski et al differs from the instant invention in failing to teach explicitly teach an array.
Cousins discloses a substrate to which is coupled or cross-linked to allergens (e.g.  abstract, para’s 0008-0014).  Cousins discloses that the allergens are extracts from food and discloses that the extracts can be arranged in an array in separate areas of the substrate (e.g. para’s 0018-0026).  Cousins discloses that the substrate can be a microtiter plate (e.g. para’s 0020, 0047) and that the substrate can be placed in a kit (e.g. para 0039).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an array such as taught by Cousins et al for the allergens of Calenoff because Cousins shows that it is known and conventional in the art that allergens can be placed into an array.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating an array such as taught by Cousins et al for the allergens of Calenoff.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

          Claims 1, 4-6, 10, 20, 24 and 101-103, 105-111 and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.  10,309,970. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).
For instance, both recite at least more than ten food preparations (thus fulfill raw value of <0.07 or FDR p-value < 0.10. 

       Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-6, 10, 14, 20, 24  of copending Application No. 16/170,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.1.  For example, both the current Application and 16/170,969 recite green pea, cantaloupe, orange, almond, rye, tomato, barley, buckwheat, garlic, walnut, pineapple, pinto bean, cow’s milk etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

          Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-6, 10, 14, 20, 24 of copending Application No. 16/171,154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/170,154 recite green pea, cantaloupe, orange, almond, rye, tomato, barley, buckwheat, garlic, walnut, pineapple, pinto bean, cow’s milk etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

           Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 14, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/218,054 recite cane sugar, cantaloupe, orange, almond, rye, barley, buckwheat, garlic, honey, oat, grapefruit, lima bean etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

       Claims 1-2, 4-6, 10, 20, 24, 101-11 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 14, 20, 24 and 101-112 of copending Application No. 16/242,519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/242,519 recite cow’s milk, cantaloupe, orange, almond, rye, strawberry, buckwheat, spinach, honey, oat, tobacco, cucumber etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

       Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 14, 20, 24 and 101-111 of copending Application No. 16/124,473 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/124,473 recite green pea, cow’s milk, orange, almond, rye, sugar cane, tobacco, cantaloupe, buck wheat, oat, walnut, cheddar cheese etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

       Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20 and 103-112 of copending Application No. 16/013,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/013,821 recite cow’s milk, cantaloupe, orange, almond, rye, strawberry, buckwheat, spinach, honey, oat, tobacco, cucumber etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

       Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111 and 113-118 of copending Application No. 16/013,774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/013,774 recite cow’s milk, cantaloupe, orange, almond, rye, strawberry, buckwheat, green pepper, honey, oat, tobacco, cucumber, tomato, cheddar cheese, green pea, garlic, walnut etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

        Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 24 and 99-104 of copending Application No. 15/759,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 15/759,088 recite cow’s milk, cantaloupe, orange, almond, rye, strawberry, buckwheat, spinach, honey, oat, tobacco, cucumber etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.

       Claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-10, 15, 17 and 127 of copending Application No. 16/441,902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a kit of using similar food preparations immobilized on solid support for detection illness (albeit different, but under case of “intended use”, the same food preparation would still anticipate the other application).  For instance, both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.10.  For example, both the current Application and 16/441,902 recite cow’s milk, cantaloupe, orange, almond, rye, strawberry, green pepper, green pea, broccoli, oat, grapefruit, cucumber etc.  Thus, the instant solid carrier comprise the same food preparations and one would recognize one could easily swap out the carriers for the different intended uses.  

Response to Arguments
Applicant's arguments filed 04/13/22 have been fully considered but they are not persuasive.  
112(a) written description:
Applicant argues that the Office had previously acknowledged that depend claims 2 and 104 satisfied the requirements of 112(a) because of the Office action issued 04/30/21.
This argument is not found persuasive because the Examiner inadvertently omitted claims 2, and 104 from the rejection and the correct rejection was made in the Non-Final Rejection mailed 12/14/21.  The instant claims are not limited to only those recited but allows for the inclusion of other food preparations.
Applicant argues that the specification teaches numerous examples of food preparations that may be used to practice the claimed invention. Applicant argues these include for example, the 49 food preparations characterized by the claim recited property. Applicant argues the specification provides extensive guidance regarding the identification of additional suitable food preparations characterized by the claimed property, such that a person of ordinary skill in the art would recognize that Applicant was in possession of the claimed invention at the time of filing.  Applicant directs the Examiner attention to Table 2 and paragraphs 0089 to 00107).
This argument and reference to the 49 food preparations named in the specification fail to provide sufficient description regarding the entire broad genus of fibromyalgia trigger food preparations as claimed. One of ordinary skill, cannot from the present disclosure, readily envision which preparations impart the desired functional limitations/properties as claimed and argued. The specification lacks any disclosure of a core structure, such as a particularly required preparation, combination or panel of the osteoarthritis food preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations would be attributed to, or result in, the claimed diagnostic correlation and recited p-values or FDR adjusted multiplicity p-values, since p-value is not a characteristic of the preparation itself, but rather is a variable dependent on other factors, for example the population being discriminated against (see for example, para [0003], p-value determined based on a patient test group that is not diagnosed or suspected of having fibromyalgia). Regarding the specification disclosed 49 examples of preparations, knowing the identity of one or some particular food preparation that may be correlated with fibromyalgia, in this case, does not put one in possession of any and all food preparations that would be similarly correlated, nor allows one to visualize what other preparations (if any) could be correlated with fibromyalgia and have the claimed properties regarding p-values or FDR adjusted multiplicity p-values (because as indicated above, p-value is not a characteristic of the preparation itself, but is a variable dependent on other factors such as the population being discriminated against). As indicated in the rejection above, (see Dahiru et al., at page 24, col. 1) other factors such as size of the observed effect, sample size, spread of the data, all of which are factors associated with performance of a method (not with a product/device, such as a test panel kit or a given food preparation, as claimed), influence p-value.
Although Applicant does reference 49 examples of food preparations, nothing about the food preparations themselves as disclosed provides a structure-function relationship such that would sufficiently describe the entire, very large genus. The entire genus itself is extreme in size considering the genus would encompass virtually any food preparation; there is no way, from the present disclosure, to identify which preparations of all possible preparations would be considered osteoarthritis trigger food preparations having a raw p-value of <0.07 or a false discovery rate multiplicity adjusted p-value of <0.10.

112(b) Rejections:
Applicant argues that pursuant to MPEP § 2103(IV), “the definiteness of the language must be analyzed, not in a vacuum, but always in light of the teachings of the disclosure as it would be interpreted by one of ordinary skill in the art.”  Applicant states that the claim elements cited by the Office in support of the rejection are fully disclosed in the specification and are clear to one of ordinary skill in the art for at least the reasons of record. Further, while the Office contends in support of the rejection that “[b]roadly saying that the food preparations (or combinations of preparations) has a particular p-value or FDR multiplicity adjusted p-value renders it unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed”’, Applicant respectfully submits that according to MPEP $2173.04, “[b]readth is not indefiniteness.” Further, the specification teaches that the claim-recited properties are sufficient to quantitatively characterize a positive response to a food (see, e.g., working examples, Tables and Figures). Moreover, the specification teaches a ranked listing of foods based on the claim-recited properties used to distinguish fibromyalgia trigger foods (working examples and Table 2) from other foods that are not characterized by the claim recited properties. Indeed, as noted above, the specification teaches at least 49 food preparations characterized by the claim-recited properties as well as food preparations not characterized by the claim-recited properties.
           This argument is not found persuasive because the instant claims are not limited to only the preparations recited but allow for any and all preparations along with the preparations recited and the claim language is reciting a specific result/function specific to the product components (the preparations), without providing any boundaries on the claim scope. It is not clear how the limitations as indicated distinguish the claimed food preparations from any other solid carrier immobilized food preparation in the art. One cannot readily envision, what structures would encompassed by the claimed language, especially considering p-value generally is effected by other factors specific to the use of the product (rather than the product/structures itself/themselves), such as for example, patient population on which it/they are used, how the food preparations are obtained and/or immobilized), etc. As such, the rejection is maintained.
            
            102 Rejections:
            Applicant argues that amended claim 1 is directed to, inter alia, a fibromyalgia test kit panel consisting of a plurality of distinct fibromyalgia trigger food preparations immobilized to an individually addressable respective solid carrier, wherein the distinct fibromyalgia trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10, and wherein the plurality of distinct fibromyalgia trigger food preparations includes at least 8 food preparations. Cousins does not teach a test kit panel wherein the plurality of distinct fibromyalgia trigger food preparations each have the claim recited properties and wherein the plurality includes at least 8 food preparations. Accordingly, claim 1 (and claims 2, 4-6, 10, 20, 24, 101 and 102 dependent therefrom) is novel
            This argument is not found persuasive because as stated supra Independent claims 1, 103 and 110 recites the claim language, “consisting of:” at the preamble. Although the claims use the claim language “consisting of”, the claims also recites “includes at least six”, “includes at least 5” and “includes at least six” respectively; when given broadest reasonably interpretation, although the claim recites the phrase “consisting of”, the claim is not limited only to those food preparations recited (rather requires only 6, 5, or 6 of those recited, and may also include any number of additional food preparations). Also, the recitation including at least 8 opens the language and contradicts the consisting of language.  For reasons stated supra Cousins reads on the instantly recited claims.
            Applicant further argues that amended claim 110 is directed to a fibromyalgia test kit panel consisting of a plurality of distinct food preparations coupled to an individually addressable solid carrier; wherein at least 70% of the plurality of distinct food preparations are selected from the group consisting of almond, rye, cantaloupe, malt, green pea, green pepper, tomato, orange, cane sugar, garlic, carrot, tobacco, cottage cheese, egg, buckwheat, grapefruit, cauliflower, lemon, grape, wheat, butter, sunflower seed, cow’s milk, cheddar cheese, broccoli, cucumber, mustard, sweet potato, barley, oat, onion, peach, chocolate, corn, yogurt, cola nut, spinach, safflower, Swiss cheese, lima bean, apple, avocado, strawberry, oyster, pinto bean, celery, honey, walnut, and pineapple, and wherein the plurality of distinct food preparations includes at least six food preparations. Cousins does not teach a test kit panel wherein at least 70% of the plurality of distinct food preparations are selected from the aforementioned group of food preparations, and wherein the plurality includes at least six food preparations. Accordingly, claim 110 (and claims 111 and 113 dependent therefrom) is novel.
             This argument is not found persuasive because the instant claims are not limited to only those claims recited.  Further, as stated supra with respect to the recitation “wherein at least 70% of the plurality of distinct food preparations are selected from a group consisting of …… and wherein the plurality of distinct fibromyalgia trigger food preparations includes at least six food preparations.”.  Cousins specifically teaches that all the food groups can be selected (i.e. 100 % which is at least 70%).  Also, with respect to the language “consisting of” as recited in the instant claim.  Cousins et al teaches that all of the food groups can be selected and the instant claims allow for other food preparations with the 70 %.  For example up to 30% of the other food preparations can be comprised of any and all possible food preparations.  It is also noted that instant claim 110 only requires a plurality of food preparations and does not have any limit on the total number of food preparations.
          
        103 Rejections:
        Applicant argues that Cousins contemplates a vast number of possible combinations and does not teach or suggest a kit panel consisting of .. as currently recited.
         This argument is not found persuasive because although the claims use the claim language “consisting of”, the claims also recites “includes at least six”, “includes at least 5” and “includes at least six” respectively; when given broadest reasonably interpretation, although the claim recites the phrase “consisting of”, the claim is not limited only to those food preparations recited (rather requires only 6, 5, or 6 of those recited, and may also include any number of additional food preparations). Also, the recitation including at least 8 opens the language and contradicts the consisting of language.  Thus, Cousins does teach a panel as currently recited because the instant recited claims do not limit the total number of food preparations.
         Applicant argues that the Office has not identified a reason as to why one of ordinary skill in the art would rely on Dantini for curing the deficient teachings of Coenhoff for “explicitly teaching the 70% or the plurality of food preparations.  Applicant further states that the instant claims are directed to a kit panel consisting of a plurality of distinct fibromyalgia trigger food preparations.
         This argument is not found persuasive because the Examiner explicitly laid out the rationale for combining the teachings of Calenoff et al with Boguslaski et al and Dantini (see 103 rejections supra and why it would have been obvious to one of ordinary skill in the art).  Also, as stated supra the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. 

        Cousins and Dantini 
        Applicant states that claim 101 has been inadvertently included in the rejection of Cousins and Dantini and request that the Office clarify the basis for rejecting claim 101.
         Claim 101 was not inadvertently included in the Cousins and Dantini rejection. There are 2 separate art rejections rejection claim 101.  The first is under the combination of Calenoff et al in view of Boguslaski et al and Dantini et al which rejected claims 1-2, 4-6, 10, 24, 101, 103-105, 107-111 and 113.  The second rejection is a 103 rejection based on the primary reference of Cousins and in view of Dantini.  Since the primary reference of Cousins failed to explicitly teach 15 allergens a 103 rejection made because it is considered optimization for the number of allergens in a panel.

          Double Patenting Rejections:
          Applicant argues the Office merely asserts in each case that the claims “both recite a kit of using similar food preparations immobilized on solid support for detection illness” that the copending reference applications “both recite at least more than 12 food preparations are identical (thus fulfill raw value of <0.07 or FDR p-value < 0.1.”   Appliant states that the factual inquiries employed by the Office failed to make clear what the differences are between the inventions defined by the allegedly conflicting claims and the reasons why the differences would have been obvious to one of ordinary skill in the art.
            This argument and statements are not found persuasive because the Examiner clearly stated that the food preparations were the same but for the intended purpose of the claims or the Examiner clearly listed the food preparations which were the same in the current claims and the copending reference applications.  Thus, one of ordinary skill in the art would recognize that the current claims would be encompassed by the copending applications for the reasons stated supra.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641